 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   DEBORAH ANN WILBURN,                                 Case No. 1:18-cv-01149-LJO-SAB

10                   Plaintiff,                           ORDER DIRECTING CLERK OF THE
                                                          COURT TO FORWARD MOTION TO
11           v.                                           PROCEED IN FORMA PAUPERIS ON
                                                          APPEAL TO THE NINTH CIRCUIT COURT
12   DIANN ZAID, et al.,                                  OF APPEAL

13                   Defendants.                          (ECF No. 11)

14

15          Deborah Ann Wilburn (“Plaintiff”), proceeding pro se, filed this action on August 27,

16 2018, against Diann Zaid, Gorman, and the manager at 4040 E. Dakota and 1236 W. Andrews.

17 Following this action being dismissed for failure to state a claim, Plaintiff filed a notice of appeal

18 that was forwarded to the Ninth Circuit Court of Appeal on November 26, 2018. On November

19 29, 2018, the Ninth Circuit ordered Plaintiff to file a motion to proceed in forma pauperis in the
20 Circuit court.

21          On December 11, 2018, a motion to proceed in forma pauperis on appeal was filed.

22 Accordingly, the Clerk of the Court is HEREBY DIRECTED to forward the motion to proceed

23 in forma pauperis on appeal to the Ninth Circuit Court of Appeal.

24
     IT IS SO ORDERED.
25

26 Dated:      December 14, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
